Case 3:04-cr-00026-HTW-FKB Document 131 Filed 08/22/19 Page 1 of 1

AO 468 (Rev, 04/15) Waiver of a Preliminary Hearing

UNITED STATES DISTRICT COURT
for the AUG 22 2019

Southern District of Mississippi THUR JOHNSTON
2 ____—

(] V

SOUTHERN DISTRICT OF MISSISSIPPI
rit

   

 

 

 

 

DEPUTY

 

 

 

United States of America
Vv.

Russell Montague Case No. 3:04-cr-26-HTW-FKB-1

 

eee Oe eS

Defendant

WAIVER OF A PRELIMINARY HEARING
I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with-
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed
me of my right to a preliminary hearing under Fed. R. Crim. P. 5.1, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5.1 or Fed. R. Crim. P. 32.1.

Date: 08/22/2019 LAL

Signgh re of aes 's attorney

 

 

Printed name and bar number of defendant's attorney

 

Address of defendant's attorney

E-mail address of defendant's attorney

 

Telephone number of defendant's attorney

 

FAX number of defendant's attorney
